Title: To George Washington from Thomas Mifflin, 31 May 1784
From: Mifflin, Thomas
To: Washington, George



Sir,
Annapolis May 31st 1784

Doctor Gordon having applied to Congress for access to their records and for their Countenance to his Admission to your Papers they have passed the enclosed Resolutions which I transmit to you at the request of the Doctor.
On Friday I expect to have the Pleasure of seing Mount Vernon in Company with Mrs Mifflin and Mr Lloyds family—But there is a possibility that we shall not proceed farther than Alexandria on that day as the setting of Congress on thursday may be so late as to prevent my leaving Annapolis before friday Morning. at every event I have determined not to see Philadelphia before I have the Satisfaction of paying a Visit at Mount Vernon. I am with the greatest sincerity and Attachment Dear Sir Your Obedient humble Servant

Thomas Mifflin

